Citation Nr: 9935510	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenic 
reaction, undifferentiated type, currently rated 50 percent 
disabling.  

2.  Entitlement to a compensable evaluation for maxillary 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1944 
to October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

In a February 1998 statement, the appellant appears to raise 
the issue of entitlement to a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities.  This claim is not inextricably 
intertwined with the current claim and has not been developed 
for appellate consideration by the RO.  Therefore, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant's schizophrenia is manifested by mild 
guarding, a mildly depressed mood, fair insight and judgment, 
and intact recent and remote memory, resulting in no more 
than considerable social and industrial impairment, with 
reduced reliability and productivity.  

2.  The appellant's maxillary sinusitis is manifested by 
symptomatology productive of mild or occasional symptoms.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for schizophrenic reaction, undifferentiated type, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9204 (1999).  

2.  The criteria for a compensable evaluation for maxillary 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1997); 38 C.F.R. Part 4, Diagnostic Code 6513 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  




I.  Schizophrenic Reaction

The appellant asserts that his schizophrenic reaction is more 
severely disabling than currently evaluated.  He contends 
that his psychiatric problems have prevented him from 
maintaining employment since his discharge from military 
service in October 1945.  At a December 1997 Travel Board 
hearing, he indicated that he was depressed much of the time 
and preferred to stay to himself, while his spouse stated 
that he had problems sleeping and would not go shopping with 
her.  

After reviewing the appellant's service medical records, 
which revealed hospitalization in July 1945 for treatment of 
paranoid schizophrenia and subsequent transfer to another 
hospital in August 1945 for continued treatment until he was 
given a medical discharge in October 1945, on the basis of 
paranoid schizophrenia incurred in service, the RO granted 
service connection for paranoid schizophrenia in an October 
1945 rating decision and assigned a 70 percent evaluation 
from October 19, 1945.  Since the October 1945 rating 
decision, the evaluation for the appellant psychiatric 
disorder has undergone the following decreases and increases: 
decreased to 50 percent by an October 1946 rating decision, 
effective December 11, 1946; decreased to 30 percent by an 
October 1947 rating decision, effective December 7, 1947; 
increased to 100 percent by an August 1949 rating decision, 
effective June 17, 1949; decreased to 50 percent by a 
September 1949 rating decision, effective November 30, 1949; 
decreased to 10 percent by a September 1951 rating decision, 
effective November 17, 1951; and increased to 50 percent by 
an October 1963 rating decision, effective August 15, 1963.  
The Board notes that the August 1949 rating decision changed 
the identification of the appellant's psychiatric disorder 
from paranoid schizophrenia to schizophrenic reaction.  

Clinical evidence dated in the 1960's includes reports of VA 
psychiatric examinations in September 1963 and September 1966 
that indicated the appellant's psychiatric disorder, 
diagnosed as schizophrenic reaction and chronic 
undifferentiated schizophrenia, was considered to be in 
partial remission.  After being hospitalized for 10 days in 
June 1967 for treatment of fearfulness and frightening 
dreams, which he felt were related to a change in his 
medications, the appellant became anxious to return to his 
employment and was given a 90 "TV", after which he was 
discharged from the hospital.  At an August 1969 VA 
psychiatric examination, the appellant reported that he 
worked on and off in construction, taking off for periods of 
time when he would get tense or jittery.  His social life was 
considered to be moderate, at best, as he would visit people 
in his neighborhood and enjoyed hobbies of fishing, watching 
television, and loafing at home.  The diagnosis was 
moderately severe schizophrenic reaction.  

VA medical records dated in the 1980's show that in May 1984 
the appellant complained of a mild anxiety attack a few weeks 
earlier but remained pleasant and continued construction work 
and social activities.  In August 1984, he had no complaints 
and indicated that he continued his social activities with 
church members.  At a November 1985 VA psychiatric 
examination, the appellant was diagnosed with chronic 
schizophrenia, undifferentiated type, in partial remission, 
characterized by diffuse anxiety, a flat affect, occasional 
auditory hallucinations, a concrete thought process, 
insomnia, and social withdrawal.  The social and industrial 
impairment due to his psychiatric problem was considered to 
be moderate.  Chronic schizophrenia, undifferentiated type, 
was diagnosed at a February 1988 VA psychiatric examination, 
where the appellant presented as withdrawn with a somewhat 
flat affect, depressed and anxious at times, and with 
auditory and visual hallucinations elicited but no delusions.  
He reported that he had last worked two and a half years 
before (working on and off in construction for 30 years), and 
that he had stopped due to nerves, arthritis, and hearing 
trouble.  His degree of emotional impairment was considered 
to be moderate to severe.  

At a December 1995 VA psychiatric examination, the appellant 
stated that his teeth chattered or banged at night, that he 
had nightmares which afforded him little sleep, and that he 
avoided people.  He admitted to hearing voices, paranoia, 
occasional suicide thoughts (but no attempts), and homicidal 
thoughts (but no plans).  He appeared mildly guarded, and 
displayed a mildly depressed mood, average intelligence, fair 
insight and judgment, and intact recent and remote memory.  
He was diagnosed with schizophrenia, undifferentiated type, 
and his emotional impairment was considered to be mild to 
moderate.  

Private medical records form A. A. Olinde, M.D., dated from 
February to April 1997, indicated that the appellant 
presented with a frown, depression, rambling, loose 
associations, and a claim of auditory hallucinations in 
February 1997.  A diagnosis of chronic schizophrenia, 
paranoid type, was reported.  A March 1997 record noted that 
the appellant appeared calmer and more logical, with no loose 
associations.  

VA medical outpatient records, dated from February 1997 to 
June 1998, show treatment for prostate cancer, sensorineural 
hearing loss, and hyperthyroidism.  

Because the appellant's claim of entitlement to an increased 
evaluation for his schizophrenic reaction, undifferentiated 
type, was initiated before the rating criteria for evaluating 
mental disorders were changed on November 7, 1996, the Board 
will review the claim under both sets of criteria in order to 
accord him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when schizophrenic reaction, undifferentiated type, 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9204, effective November 
7, 1996.  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for schizophrenic reaction, undifferentiated type, when there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  A 70 percent 
evaluation is assigned when the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation is assigned when there 
is considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9204, prior to November 7, 
1996.  

The evidence of record reveals that the appellant has 
received occasional outpatient treatment for his psychiatric 
problems since the 1960's.  However, the medical evidence 
does not show that his psychiatric problems have required 
hospitalization since 1967, when he was treated for 10 days 
for symptoms that he attributed to his medications.  He 
indicated at the February 1988 VA psychiatric examination 
that his arthritis and hearing problem, along with his 
nerves, caused him to stop working.  Notwithstanding his 
claims of suicidal and homicidal thinking at the December 
1995 VA psychiatric examination, his mood at the time was 
described as mildly depressed, his insight and judgment were 
fair, his recent and remote memory were intact, and his 
emotional impairment was considered mild to moderate.  

After careful and longitudinal review of the evidence, the 
Board finds that the appellant does not present with 
symptomatology that demonstrates psychiatric disability 
warranting an evaluation greater than 50 percent under either 
the old or the new criteria for evaluating schizophrenic 
reaction.  The clinical findings fail to show that he 
currently experiences obsessional rituals that interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression that 
affects his ability to function independently, appropriately 
and effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in handling stressful circumstances, and an 
inability to establish and maintain effective relationships, 
so as to demonstrate the occupational and social impairment 
necessary for a 70 percent evaluation under the new criteria.  
Nor is he shown to have the severe social and industrial 
impairment required for a 70 percent evaluation under the old 
criteria.  Although the appellant testified at his Travel 
Board hearing that his psychiatric disorder was worse and 
warranted an increased evaluation, the Board notes that his 
testimony in this regard is not competent evidence because, 
as a layperson, he is not competent to offer an opinion 
regarding degree of medical disability.  Therefore, the Board 
is unable to identify a basis to grant a higher disability 
rating for the appellant's schizophrenic reaction under 
either the old or the new criteria for evaluating the 
disorder.  

II.  Maxillary Sinusitis

The appellant claims that his maxillary sinusitis is more 
severely disabling than currently evaluated, thereby 
warranting a compensable rating.  At his December 1997 Travel 
Board hearing, the appellant stated that he experiences 
crusting "just about all the time," that his nose never 
stops draining, and that his sinusitis is worse at night.  He 
also reported that he uses nose drops and Dimetapp to control 
his sinusitis and that the weather affected his sinuses.  

After review of the appellant's service medical records, 
which showed he was hospitalized from March 2 to March 28, 
1945, for treatment of maxillary sinusitis, and review of VA 
and private medical records dated from September 1946 to 
October 1964, which showed no sinus tenderness, the nasal 
septum in midline, open nasal passages, and negative sinus X-
rays at an October 1964 VA medical examination, the RO, in a 
November 1964 rating decision, granted service connection for 
maxillary sinusitis and assigned a noncompensable evaluation 
from July 23, 1964, which has remained in effect ever since.  

Medical records dated in the 1960's showed that VA medical 
examinations in June 1946, September 1947, November 1951, and 
October 1964, along with a November 1949 private medical 
examination, revealed normal sinuses.  Sinus X-rays were 
negative at the October 1964 VA examination.  An undated 
examination report from R. R. Howard, M.D., received in 
August 1969, included a diagnosis of bilateral, chronic 
antral sinusitis.  An October 1969 VA medical examination 
report noted a normal sinus examination and negative sinus X-
rays.  An October 1969 VA outpatient record indicated some 
reddening and mucus in the mucoses, without pus, blood, 
tumors, tenderness, or obstruction; the diagnosis was post 
nasal drip.  

Medical evidence dated between 1984 and 1990 revealed that 
the appellant complained of sinus problems and headaches in 
September 1984 and that he reported nasal stuffiness with 
discharge in October 1984, relieved with decongestant.  The 
impression in September 1984 was probable sinusitis, while 
the impression in October 1984 was status post sinusitis, 
cleared with decongestant.  In November 1984, nasal mucosa 
were normal without discharge.  An evaluation of the ear, 
nose and throat at a November 1985 VA medical examination was 
considered essentially normal, although a sinus X-ray 
revealed minimal thickening of the lining membranes of both 
maxillary antra, with the ethmoid and frontal sinuses were 
clear and aerated.  Post nasal drip was noted on an April 
1987 VA outpatient record.  A February 1988 VA nasal 
examination revealed nontender sinuses, the nasal septum in 
midline, normal nasal mucosa, no unusual secretions, and a 
negative sinus X-ray.  The diagnosis was allergic rhinitis.  
VA outpatient records noted sinusitis in January 1989 and 
January 1990, with post nasal drip reported in January 1989.  

More recent medical evidence (since 1995) shows that there 
were no objective findings of acute sinusitis at a November 
1995 VA nasal examination.  VA outpatient records dated in 
April 1997 and April 1998 indicated that the appellant was 
seen for follow-up for chronic sinusitis versus allergic 
rhinitis and complained of year-round nasal congestion and an 
occasional cough that was productive of clear sputum.  
Tympanic membranes were clear on both occasions.  The nasal 
passages were boggy without pus and had enlarged, 
erythematous turbinates in April 1997, and there was a left-
sided septal spur noted in April 1998, with the right side 
clear.  Post nasal drip was diagnosed on each occasion.  A 
May 1998 VA outpatient record reported that the nose was 
clear.  

Because the appellant's claim of entitlement to a compensable 
evaluation for his maxillary sinusitis was initiated before 
the rating criteria for evaluating respiratory disorders were 
changed on October 7, 1996, the Board will review the claim 
under both sets of criteria in order to accord him evaluation 
under the set of criteria that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for respiratory disorders 
prior to October 7, 1996, (old criteria), a 50 percent 
evaluation is assigned for postoperative sinusitis following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations; a 30 percent evaluation is assigned when 
sinusitis is manifested by severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence; a 10 
percent evaluation is assigned when sinusitis is manifested 
by moderate disability, with discharge or crusting or 
scabbing, and infrequent headaches; and a noncompensable 
evaluation is assigned when there are X-ray manifestations 
only or the symptoms are mild or occasional.  38 C.F.R. 
§ 4.97, Diagnostic Code 6510 through 6514.  

Under the general rating formula for respiratory disorders 
that became effective October 7, 1996, (new criteria) a 50 
percent rating is assigned for the various forms of sinusitis 
following radical surgery with chronic osteomyelitis, or when 
there is near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries; a 30 percent rating is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis, requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or when there are more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 10 percent rating is assigned when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or when there are three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; and a 
noncompensable rating is assigned when sinusitis is detected 
by X-ray only.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514.  

In reviewing the evidence presented with respect to the 
appellant's claim for a compensable evaluation for his 
maxillary sinusitis, the Board notes that the medical 
evidence shows that he has experienced post nasal drip 
associated with his sinusitis on an infrequent basis- 
including on the following occasions: October 1969, September 
1984, October 1984, April 1987, January 1989, January 1990, 
April 1997, and April 1998.  The records do not show that the 
appellant has had more than slight and infrequent problems, 
in that minimal thickening of the lining membrane of both 
maxillary antra was noted on a November 1985 X-ray, and the 
nasal passages were boggy in April 1997.  The tympanic 
membranes were described as clear in both April 1997 and 
April 1998, while the nose was reported to be clear in May 
1998.  The medical evidence does not demonstrate the 
appellant has experienced much in the way of headaches, 
crusting, or scabbing associated with his sinusitis 
condition, notwithstanding the testimony at his December 1997 
Travel Board hearing.  

After careful and longitudinal review of the evidence, the 
Board concludes that the clinical findings do not show 
moderate disability, demonstrated by discharge, crusting, or 
scabbing, associated with the appellant's sinusitis, and that 
he is not shown to experience one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Although the appellant testified at his December 1997 Travel 
Board hearing that his sinusitis disorder was worse and 
warranted a compensable evaluation, the Board notes that his 
testimony in this regard is not competent evidence because, 
as a layperson, he is not competent to offer an opinion 
regarding degree of medical disability.  Therefore, the Board 
is unable to identify a basis to grant a compensable rating 
for the appellant's maxillary sinusitis, under either the old 
or new criteria for evaluating the disorder.  


ORDER

Increased evaluations are denied for schizophrenic reaction 
and maxillary sinusitis.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

